DETAILED ACTION
In view of the Appeal Brief filed on February 17, 2021, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/TU B HOANG/           Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                             

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4, 10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over O’Donnell et al (US 6,134,386 A as newly recited) in view of Chen et al (US 8,257,417 B2 as newly recited).
With respect to claim 1, O’Donnell et al discloses of a color-changing heat mat 1 is capable of being adapted to farrowing applications (Col. 6, lines 49-52; Figures 1-3), comprising: upper 2, 42 and lower 2, 42 layers of plastic material (i.e. thermoplastic material such as acrylonitrile butadiene styrene (ABS)) defining a peripheral shape (i.e. rectangular shaped box; Col. 6, lines 6-17; Col. 8, lines 15-24; Figures 1-3); electrical heating element 30 disposed between the upper 2, 42 and lower 2, 42 layers of plastic material (Col. 6, lines 24-46; Figures 1 and 14-15). 
However O’Donnell et al is silent regarding a label or patch disposed in a specific region of the upper layer of plastic material; and wherein the label or patch includes a thermochromic pigment causing the label or patch to change color in response to heating of the elements.
Chen et al discloses of a label or patch 20 (i.e. numbers, words, symbols, or any suitable language or indicia to indicate temperature; Col. 12, lines 41-50) disposed in a specific region of the upper layer 16 of the plastic material (Col. 12, line 51 thru Col. 13, line 6; Figures 1); and wherein the label or patch 20 includes a thermochromic pigment causing the label or patch 20 to change color in response to heating of the element 18 (Col. 12, line 51 thru Col. 13, line 38; Figures 1). The advantage of modifying the use of the color changing heating mat as taught by O’Donnell et al in view of the heating blanket with a label or patch as taught by Chen et al is that doing so 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add to the heating mat as taught by O’Donnell et al by incorporating the color change label of the heating blanket as taught by Chen et al, thereby providing an indication of the temperature regulation element for regulating temperature within a desired temperature range. 

With respect to claim 2, O’Donnell et al, as applied by claim 1, discloses that the mat 1 is the peripheral shape is rectangular (Col. 6, lines 6-17 and 49-52; Figures 1-3).

With respect to claim 3, O’Donnell et al, as applied by claim 1, does not disclose that the label or patch changes color at a predetermined temperature associated with farrowing. 
Chen et al teaches that the label or patch 20 changes color at a predetermined temperature associated (i.e. regulating an infant’s body temperature range between 30 degrees Celsius {86 degrees Fahrenheit} to 40 degrees Celsius {104 degrees Fahrenheit}) with the body temperature of a person (i.e. such as an infant baby, adult or animal) that is associated with farrowing (.i.e. regulating the temperature of baby piglets which is between 80 to 90 degrees Fahrenheit; Col. 11, lines 39-53; Figures 1-5). The advantage of modifying the use of the color changing heating mat as taught by O’Donnell et al in view of the heating blanket with a label or patch as taught by Chen et 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add to the heating mat as taught by O’Donnell et al by incorporating the color change label of the heating blanket as taught by Chen et al, thereby providing an indication of the temperature regulation element for regulating temperature within a desired temperature range. 

With respect to claim 4, O’Donnell et al, as applied by claim 3, does not disclose that the label or patch changes color at a temperature of approximately 80 degrees Fahrenheit.
 Chen et al teaches that the label or patch 20 changes color at a temperature of approximately 30 degrees Celsius (i.e. 86 degrees Fahrenheit) to 40 degrees Celsius (i.e. 104 degrees Fahrenheit) which is approximately 80 Deg. F (Col. 11, lines 39-53; Figures 1-5).  The advantage of modifying the use of the color changing heating mat as taught by O’Donnell et al in view of the heating blanket with a label or patch as taught by Chen et al is that doing so would provide an indication of the temperature regulation element for regulating temperature within a desired temperature range.   
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add to the heating mat as taught by O’Donnell et al by incorporating the color change label of the heating blanket as taught by Chen et al, thereby providing an indication of the temperature regulation element for regulating temperature within a desired temperature range. 
With respect to claim 10, O’Donnell et al, as applied by claim 1, discloses of an electrical controller (i.e. thermometer, thermal cut out or the like; Col. 6, lines 47-48; Figures 1-3) to adjust the temperature of the mat 1 (Col. 6, lines 47-48; Col. 8, lines 20-24; Figures 1-3).

With respect to claim 12, O’Donnell et al, as applied by claim 1, does not discloses that the label or patch is a patch contained in a specific localized region of the upper layer of material.
Chen et al teaches that the label or patch 20 is a patch (i.e. an indicia or sign) contained in a specific localized region of the upper layer 16 of material (Col. 12, line 51 thru Col. 13, line 6; Figures 1). The advantage of modifying the use of the color changing heating mat as taught by O’Donnell et al in view of the heating blanket with a label or patch as taught by Chen et al is that doing so would provide an indication of the temperature regulation element for regulating temperature within a desired temperature range.   
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add to the heating mat as taught by O’Donnell et al by incorporating the color change label of the heating blanket as taught by Chen et al, thereby providing an indication of the temperature regulation element for regulating temperature within a desired temperature range. 



With respect to claim 14, O’Donnell et al, as applied by claim 12, does not discloses that the label or patch is affixed to the upper layer of material through a molding labeling process. 
Pursuant MPEP 2113 “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. The product by process limitation “the label or patch is affixed to the upper layer of material through a mold labeling process” is not patentable, because the label can be affixed to an upper layer by a different process.
Chen et al discloses of a label or patch 20 is affixed to the upper layer 16 of material 70 (Col. 12, line 51 thru Col. 13, line 6; Figures 1). The advantage of modifying the use of the color changing heating mat as taught by O’Donnell et al in view of the heating blanket with a label or patch as taught by Chen et al is that doing so would provide an indication of the temperature regulation element for regulating temperature within a desired temperature range.   
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add to the heating mat as taught by O’Donnell et al by incorporating the color change label of the heating blanket as taught by Chen et al, thereby providing an indication of the temperature regulation element for regulating temperature within a desired temperature range. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over O’Donnell et al (US 6,134,386 A as newly recited) in view of Chen et al (US 8,257,417 B2 as newly recited) as applied to claim 4 above, and further in view of Nakashima (US 6,228,804 B1 as previously recited).
With respect to claim 5, O’Donnell et al in view of Chen et al, as applied to claim 4, does not discloses that the label or patch changes color from purple or violet to pink or magenta.
Nakashima teaches that the label or patch 1 changes color from purple or violet to pink or magenta (Col. 12, lines 46-67; Figure 1). The advantage of modifying the label or patch thermochromic color changing of blue, green to red as taught by O’Donnell et al in view of Chen et al by incorporating the label or patch thermochromic color changing of violet to pink as taught by Nakashima is that doing so would improve the visual change using a low refractive index pigment which changes the degree of transparency between a transparent state and an opaque state upon a change in temperature in a medium.   
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify thermochromic material color as taught by O’Donnell et al in view of Chen et al by incorporating with the label or patch thermochromic color changing of violet to pink as taught by Nakashima, thereby improving the visual change using a low refractive index pigment which changes the degree of transparency between a transparent state and an opaque state upon a change in temperature in a medium.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over O’Donnell et al (US 6,134,386 A as newly recited) in view of Chen et al (US 8,257,417 B2 as newly recited) as applied to claim 1 above, and further in view of Stanfield (US 5,371,340 A as newly recited).
With respect to claim 8, O’Donnell et al in view of Chen et al, as applied to claim 1, discloses that one and both of the upper 2, 42 and lower 2, 42 layers of material are made of acrylonitrile butadiene styrene (ABS) (Col. 8, lines 15-24; Figures 1-3).
O’Donnell et al in view of Chen et al does not explicitly disclose one or both of the upper and lower layers of material are made of high-density polyethylene (HDPE).
Stanfield teaches that one or both of the upper 12 and lower 14 layers of material are made of high-density polyethylene (HDPE) (Col. 2, lines 60-66; Figures 1-4). The advantage of modifying the upper and lower layers of material as taught by O’Donnell et al in view of Chen et al by incorporating the upper and lower layers of material as taught by Stanfield is that doing so would provide drainage of water, urine and other liquids to keep the animals dry and warm. 
  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the upper and lower layers of material are made of the polymer acrylonitrile butadiene styrene (ABS) as taught by O’Donnell et al in view of Chen et al by incorporating with the upper and lower layers of material are made of high-density polyethylene (HDPE) as taught by Stanfield, thereby providing drainage of water, urine and other liquids to keep the animals dry and warm.



With respect to claim 9, O’Donnell et al, as applied to claim 1, discloses that the upper and lower layers are molded, and a label or patch is added to the plastic prior to molding. 
Pursuant MPEP 2113 “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. The product by process limitation “label or patch is added to the plastic prior to molding” is not patentable, because the mat can be made by a different process.
O’Donnell et al fails the upper and lower layers are molded, and a label or patch is added to the plastic prior to molding.
Chen et al discloses of a label 20 added to the plastic 12, 14, 16 (Col. 12, line 51 thru Col. 13, line 6). The advantage of modifying the use of the color changing heating mat as taught by O’Donnell et al in view of the heating blanket with a label or patch as taught by Chen et al is that doing so would provide an indication of the temperature regulation element for regulating temperature within a desired temperature range.
Stanfield teaches that the upper and lower layers are molded (Col. 2, lines 40-46; Figures 1-4). The advantage of modifying the upper and lower layers of material as taught by O’Donnell et al in view of Chen et al by incorporating the upper and lower layers of material as taught by Stanfield is that doing so would provide drainage of water, urine and other liquids to keep the animals dry and warm. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modifying the heating mat including an upper and lower layer as taught by O’Donnell et al by incorporating the addition of a label or patch as taught by Chen et al, by further incorporating the replacement of the upper and lower layers of material are made of high-density polyethylene (HDPE) as taught by Stanfield, thereby providing drainage of water, urine and other liquids to keep the animals dry and warm.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Donnell et al (US 6,134,386 A as newly recited) in view of Chen et al (US 8,257,417 B2 as newly recited) as applied to claim 1 above, and further in view of Croskey (US 8,530,378 B2 as previously recited).
With respect to claim 15, O’Donnell et al and Chen et al, as applied to claim 1, does not disclose that the label or patch has an area in the range of 16 to 144 square inches.
 Croskey discloses that the label or patch 18 has an area in the range of 28 square inches which is within the range of 16 to 144 square inches (Col. 11, lines 13-35; Figures 9-12). The advantage of modifying the dimensions of the label or patch as taught by O’Donnell et al in view of Chen et al by incorporating the size of the label as taught by Stanfield is that doing so would provide any size and shape suitable to accommodate the needs of users. 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the label or 

With respect to claim 16, O’Donnell et al and Chen et al, as applied to claim 1, does not disclose the label or patch has an area in the range of 50 to 100 square inches.
 Croskey discloses that the label or patch 18 has an area in the range of 84 square inches which is within an area in the range of 50 to 100 square inches (Col. 12, lines 19-37; Figures 9-12). The advantage of modifying the dimensions of the label or patch as taught by O’Donnell et al in view of Chen et al by incorporating the size of the label as taught by Stanfield is that doing so would provide any size and shape suitable to accommodate the needs of users. 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the label or patch as taught by O’Donnell et al and Chen et al, by incorporating the size of the label as taught by Stanfield, thereby providing any size and shape suitable to accommodate the needs of users.
.
Response to Arguments
Applicant’s arguments, see Appeal Brief, filed October 06, 2021, with respect to claims 1-5, 8-10, 12 and 14-16 have been fully considered and are persuasive.  The previous 35 USC 102 rejection of claim 1 anticipated by Check (US 6,169,279 B1) has 
Furthermore applicant’s arguments with respect to claim(s) 1-5, 8-10, 12 and 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nhan et al (US 2009/0294435 A1), Harrington et al (US 2009/0145893 A1) and Reed (US 5,266,772 A). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)-270-1749.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        December 29, 2021